Citation Nr: 1732638	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-28 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral lower extremities peripheral vascular disease (PVD), to include as secondary to the service-connected disability of type II diabetes mellitus associated with exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	Henry J. Verner, Attorney


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1967 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for PVD and TDIU. 

The Board notes that a subsequent February 2015 rating decision granted entitlement to TDIU effective September 14, 2009 (the date service connection claims were first granted), thereby constituting a full grant of the benefits sought on appeal.  As this issue was granted in full it is not in appellate status before the Board.

Also, the Board observes that the RO obtained a medical opinion for his claimed PVD in December 2015, and the RO did not issue a Supplemental Statement of the Case after the examination.  However, the Board finds no prejudice in proceeding with the present decision because the outcome of the claim decided below is favorable to the Veteran.  

FINDING OF FACT

The preponderance of the competent evidence shows that the Veteran's currently diagnosed PVD was aggravated beyond its natural progression due to his service-connected type II diabetes mellitus. 
	
CONCLUSION OF LAW

The criteria to establish service connection for PVD on a secondary basis are met.  §§ 1110, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.310 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable action taken herein, the Board finds that further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.

Service Connection - Applicable Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310 (a) (2016).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310 (b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.
Analysis

The Veteran asserts that his PVD was aggravated by his service-connected type II diabetes mellitus. 

The Board initially notes that it is undisputed that the Veteran has a current diagnosis of PVD.  See e.g., September 2010 VA examination.  The Veteran is also service-connected for type II diabetes mellitus due to exposure to herbicide agents while in Vietnam.  Therefore, the dispositive issue is whether or not there is a nexus between the Veteran's PVD and his service-connected disabilities. 

Turning into the evidence, the Veteran underwent a VA examination for various conditions to include diabetes and PVD in September 2010.  The examiner noted PVD with onset date in 1995, but indicated that the "onset of the complication in relation to the onset of diabetes."  The examiner opined that medical literature review documents PVD as secondary complication of diabetes mellitus.  

Nevertheless, the RO, in a September 2010 deferred rating decision, indicated that further clarification is necessary on the issue of service connection for PVD.  The RO explained its decision by indicating that PVD was diagnosed in 1995 while diabetes was not diagnosed until 2005, which leads to "speculative doubt" with regards to the nexus opinion, which indicated that the service-connected diabetes caused the Veteran's PVD.  

As a result of the deferred rating, an addendum opinion was obtained in which the examiner noted that the condition of PVD is less likely as not caused by or was a result of diabetes mellitus, because "onset of and surgery of PVD was prior to diagnosis of diabetes mellitus with no documented change of condition."  As aforementioned, as a result of this opinion, the RO, in a June 2011 rating decision denied service-connection for PVD. 

Nevertheless, throughout the pendency of this appeal, in a November 2014 deferred rating, the RO requested an additional opinion that would specifically opine as to whether or not the Veteran's PVD was aggravated by his service-connected diabetes mellitus. 

According to a December 2014 Disability Benefits Questionnaire, the examiner reviewed the record, confirmed diagnoses of both PVD and diabetes, and opined that regardless of an established baseline, the Veteran's PVD is at least as likely as not aggravated beyond its natural progression by his service-connected diabetes mellitus."  The examiner explained that literature supports a relationship between diabetes and PVD showing how diabetes can worsen PVD.  

As aforementioned, to prevail on the issue of service connection on a secondary basis there needs to be evidence of current disability, service-connected disability and a medical nexus opinion.  Here, it is undisputed that the Veteran has a current diagnosis of PVD, and the most recent opinion specifically indicates that regardless of the established baseline severity, the Veteran's PVD was aggravated by his service-connected diabetes mellitus.  Accordingly, the Board finds that service-connection for PVD as secondary to service-connected diabetes mellitus is warranted.  

As service connection has been granted on a secondary basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.   See 38 U.S.C.A. § 7104 (West 2014).

ORDER

Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities is granted. 


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


